Appeal from a judgment of the County Court of Schenectady County (Reilly, Jr., J.), rendered March 13, 1995, convicting defendant upon his plea of guilty of the crimes of attempted assault in the first degree and reckless endangerment in the second degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads to the same conclusion, notwithstanding defendant’s claims to the contrary. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty of the crimes of attempted assault in the first degree and reckless endangerment in the second degree and was sentenced as a second felony offender in accordance with the negotiated plea agreement. We accordingly affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
White, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.